Century Capital Management, LLC 100 Federal Street, 29th Floor Boston, MA02110 September 3, 2010 BY EDGAR Securities and Exchange Commission treet, NE Washington, DC20549-0213 Re:Century Capital Management Trust (File Nos. 333-86067 and 811-09561) Dear Ladies and Gentlemen: Transmitted herewith for filing on behalf of Century Capital Management Trust (the “Trust”) is Post-Effective Amendment No. 24 to the Trust’s Registration Statement under the Securities Act of 1933 and Post-Effective Amendment No. 26 to the Trust’s Registration Statement under the Investment Company Act of 1940 on Form N-1A (the “Amendment”). This Amendment is being filed for the purpose of adding a new series of the Trust. If you have any questions or need clarification concerning the foregoing or this transmission, please call the undersigned at (617) 701-5115. Very truly yours, /s/ Maureen E. Kane Maureen E. Kane Enclosures
